DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2022 have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 recites “accessing a map image of a locality” while lines 1-2 recite “to categorize a locality”. It is unclear to the examiner if the locality in line 3 refers to the same the locality”. Appropriate correction is required.
Claim 1 line 7 recites “assigning entity classes to detected entities” while line 5 recites “detect the entities”. It is unclear to the examiner if the detected entities in line 7 refers to the same “detect the entities” in line 5. The examiner recommends changing line 7 to “assigning entity classes to the detected entities”. The same rational applies to claim 8 and 15. Appropriate correction is required.
Claim 1 line 8 recites “based on entity classes” while line 7 recites “assigning entity classes”. It is unclear to the examiner if the entity classes in line 8 refers to the same entity classes in line 7. The examiner recommends changing line 8 to “based on the entity classes”. The same rational applies to claim 8 and 15. Appropriate correction is required.
Claim 1 line 12 recites “analyzing street view images” while line 10 recites “retrieving street view images”. It is unclear to the examiner if the street view images that are analyzed in line 12 refer to the same street view images that are retrieved in line 10. The examiner recommends changing line 12 to “analyzing the street view images”. The same rational applies to claim 8 and 15. Appropriate correction is required.
Claim 2 recites “associated with entities within the locality” while claim 1 line 4 recites “corresponding to entities within the locality”. It is unclear to the examiner if the entities in line 2 refer to the same entities as recited in claim 1. The examiner recommends changing claim 2 to “associated with the entities”. The same rational applies to claims 4, 6, 7, 9, 11, 13, 14, 16, 18, and 20.
the locality score”. The same rational applies to claims 6, 7, 12, 13, 14, and 19-20. Appropriate correction is required.
Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1, 8, and 15 and for failing to cure the deficiencies as recited above.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “analyzing the map image to detect the entities in the locality using the geographical artifacts”, “assigning entity classes to detect entities in the locality”, “assigning a locality score to the locality based on entity classes included in the locality”, and “analyzing street view images of the detected entities to assign one or more further classifications to the detected entities” Since these limitations can be done mentally, they are directed towards an abstract idea.
claims 2, 9, and 16, the claims recite “wherein the geographical artefacts include one or more of text and/or icons associated with entities within the locality”, which is a mental process and therefore directed towards an abstract idea.
With respect to claims 5, 12, and 19, the claims recite “wherein assigning the locality score comprises: clustering entities having similar entity classes within the locality into cluster types; and assigning a locality score to the locality based on the clustered entities within the locality”, which is a mental process and therefore directed towards an abstract idea.
With respect to claims 6, 13, and 20, the claims recite “assigning locality scores to the locality using a percentage based analysis, wherein a 3percentage is assigned to a cluster type based on a number of entities included 4in the cluster type to a total number of clustered entities”, which is a mental process and therefore directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. 
For example, regarding claims 1, 8, and 15, the claim limitation “analyzing the map image to detect the entities in the locality using the geographical artifacts”” in the context of the claim encompasses a user looking at a map image to detect locations (i.e. on the map image). This can be done with a user looking (i.e. analyzing) at a map. Furthermore, the claim limitation “assigning a locality score to the locality based on entity classes included in the locality” in the context of the claim encompasses the user designating (i.e. assigning a score) a score to the locality. This can be done with a user looking at entity classes included in the 
Regarding claims 2, 9, and 16, the claim limitation, “wherein the geographical artefacts include one or more of text and/or icons associated with entities within the locality”, in the context of the claim encompasses a user reading a map wherein the geographical artefacts on the map are presented in the form of a text and/or icons. These claims cover performance of the limitation in the mind and therefore falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Regarding claims 5, 12, and 19, the claim limitation “wherein assigning the locality score comprises: clustering entities having similar entity classes within the locality into cluster types; and assigning a locality score to the locality based on the clustered entities within the locality”, in the context of the claim encompasses a user designating a score for the locality. This can be done with a user looking at entity classes included in the locality (i.e. via a piece of paper) and designating the locality score using the entity classes that are clustered together. Clustering 
Regarding claims 6, 13, and 20, the claims recite “assigning locality scores to the locality using a percentage based analysis, wherein a 3percentage is assigned to a cluster type based on a number of entities included 4in the cluster type to a total number of clustered entities”, in the context of the claim encompasses a user ranking the locality by designating scores to the locality using a percentage based analysis. This can be done with a piece of paper by designating scores to the locality based on the percentage of retrieved number of entities in the cluster type. These claims cover performance of the limitation in the mind and therefore falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 1, 8, and 15 recite “accessing a map image of a locality, wherein the map image includes geographical artefacts corresponding to entities within the locality” and “retrieving street view images for 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of accessing a map image of a locality is taught in the primary prior art reference Perronnin et al. US20130028508A1 in Fig. 3 and Para. 0062. Accordingly, the step of accessing a map image is a well-understood, routine, and conventional activity in the field. Furthermore, the step of retrieving street view images is taught in the secondary prior art reference Yatziv et al. US20170109615A1 in Fig. 1 and Para. 0030. Accordingly, the step of retrieving images is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin et al. US20130028508A1 (henceforth Perronnin) in view of Yatziv et al. US20170109615A1 (henceforth Yatziv)

Regarding claim 1,
Perronnin discloses:
A computer-implemented method for using machine vision to categorize a 2locality; (See Para. 0016, “method for automatically computing a visual profile of a place ("place profile") for a given place using repositories of geo-tagged visual data (e.g., photographic images and/or videos).”)
the method comprising:  3accessing a map image of a locality wherein the map image includes geographical 4artefacts corresponding to entities within the locality; (  (See Fig. 3 and Para. 0062, “The exemplary user interface includes a visual representation 93 of a geographical region which is displayed on the display device 60 of the client device 12. The visual representation 93 may be a map, a satellite 
analyzing the map image to detect the entities in the locality using the geographical 6artefacts;  7(See Figs. 3-4 and Para. 0062)
assigning entity classes to detected entities in the locality;  8(See Fig. 5, entity classes (i.e. Activity class C, “architecture, transport, skiing, museums, food & wine”) are assigned to the detected entities (i.e. profile of the place Grenoble).)
assigning a locality score to the locality based on entity classes included in the 9locality;  10(See Fig. 5 and Para. 0080-0081, “Class score C”)

Perronnin discloses retrieving images for one of the more of the detected entities in the locality (See Para. 0010) but it does not specifically state retrieving street view images for one or more of the detected entities in the locality.
However, Yatziv teaches:
retrieving street view images for one or more of the detected entities in the locality 11and 12analyzing street view images of the detected entities to assign one or more further 13classifications to the detected entities. (See Fig. 1 and Para. 0030, the street view images 102 are input into the neural network 103 to be analyzed and to classify a location entity within the image. Image 102 corresponds to a retrieved street-level storefront view of a location entity (See Para. 0030).)

Perronnin to incorporate the teachings of Yatziv to include retrieving street view images for one or more of the detected entities in the locality; and 12analyzing street view images of the detected entities to assign one or more further 13classifications to the detected entities in order to automatically provide accurate classification labels for a location entities since creating accurate listing of local businesses can be time consuming and expensive (Para. 0021-0022, Yatziv). 

	Regarding claim 2,
Perronnin discloses:
wherein:  2the geographical artefacts include one or more of text and/or icons associated with 3entities within the locality.
(See Fig. 3, the geographical artefacts (i.e. the geographical location) includes one or more of text (i.e. the name of the geographical locations) associated with entities within the locality.)

Regarding claim 5,
Perronnin discloses:
wherein assigning the locality 2score comprises:  3clustering entities having similar entity classes within the locality into cluster types;  4and 5assigning a locality score to the locality based on the clustered entities within the 6locality.
weighted counts for all the classes. This histogram representation can be L1 normalized to account for the number of retrieved (or labeled) images: each histogram bin thus represents the proportion of images (C.sub.s) assigned to each activity. C.sub.s is referred to herein as the class or activity score (FIG. 5).” The entities having similar entity classes are clustered wherein a class score (i.e. Class score C.sub.s), which is proportional to the number of images and/or users. Therefore, assigning a locality score is based on the clustered entities within the locality.)

Regarding claim 6,
Perronnin discloses:
assigning locality scores to the locality using a percentage based analysis, wherein a 3percentage is assigned to a cluster type based on a number of entities included 4in the cluster type to a total number of clustered entities
(See Fig. 5. The class score (i.e. Class score C.sub.s) is proportional to the number of images and/or users, such that the class score is higher with a greater number of images for the activity (i.e. Class C). Therefore, assigning locality scores includes a percentage-based analysis since it is based on the number of images that are retrieved. Each histogram in Fig. 5 represents the proportion of images assigned to a percentage, of the average (e.g., median or mean) score for that class from a set of place profiles.”)


Regarding claims 8-9 and 12-13,
All limitations have been examined with respect to the method in claims 1-2 and 5-6. The system taught/disclosed in claims 8-9 and 12-13 can clearly perform the method as recited in claims 1-2 and 5-6. Therefore claims 8-9 and 12-13 are rejected under the same rationale.

Regarding claims 15-16 and 19-20,
All limitations have been examined with respect to the method in claims 1-2 and 5-6. The apparatus taught/disclosed in claims 15-16 and 19-20 can clearly perform the method as recited in claims 1-2 and 5-6. Therefore claims 15-16 and 19-20 are rejected under the same rationale.


Claim 3-4, 7, 10-11, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin and Yatziv further in view of Yankov et al. US20180181807A1 (henceforth Yankov)

	Regarding claim 3,
Perronnin and Yatziv discloses the limitations as recited above in claim 1. Perronnin does not specifically state wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
However, Yankov teaches:
wherein analyzing the map 2image comprises:  3providing the map image to a neural network, (See Para. 0019, “one or more convolutional neural networks trained to detect and classify image type and category”) wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
(See Fig. 3 and Para. 0057, “The method 300 beings at a start operation and continues to operation 302 where geo-entity locations are identified based evaluation of one or more signals associated with a static map image. According to examples, such evaluation may include extracting and analyzing data associated with a static image and determining relevant text strings therefrom through optical character recognition. Evaluation may also include geocoding relevant text strings to machine learning is implemented in filtering one or more geo-entities or areas associated with one or more geo-entities for replacing a static image map. Machine learning may be implemented in evaluating the geo-chain based clustering and spatial-based clustering, as well as the weights assigned to one or more signals that were evaluated in that clustering, to filter out less likely geo-areas of intent.” And in Para. 0061, “Upon filtering geo-entities of intent at operation 308 flow continues to operation 310 where the remaining geo-entities are ranked from most likely to least likely in identifying with a geo-entity of intent, and at operation 312 a most likely geo-area of intent is identified. From operation 312 flow continues to an end operation and the method 300 ends.” Fig. 3, method 300 shows identifying geo-entity locations from an image (Step 302), filtering geo-entities (Step 308) (i.e. separating portions of the map image from portions of the map image that do not have geographical artefacts), ranking the remaining geo-entities (step 310) and identifying geo-area of intent (step 312) (i.e. identifying entities of the filtered i.e. reconstructed map). Furthermore, see Para. 0069, “the text string “To: Los Angeles” 412, which has resulted in a geodesic to pixel ratio that meets or surpasses a certain threshold value, may be filtered prior to the generation of a replacement interactive map for a static map image”.)

Perronnin to incorporate the teachings of Yankov to include wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; and  9identifying entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image in order to convert static images into interactive maps such that “a more accurate interactive depiction of the original static map image may be provided by the replacement map.” (Para. 0069, Yankov)

Regarding claim 4,
Perronnin does not specifically state accessing a database for the locality to identify entities using textual portions of the 3reconstructed map image.
However, Yankov further discloses:
accessing a database for the locality to identify entities using textual portions of the 3reconstructed map image.
(See Para. 0021, “one or more text strings as determined by optical character recognition may be analyzed and matched against one or more geo-entity databases and/or geo-entity search engines and determinations may be made therefrom that an extracted text string corresponds to one or more geo-entities or geo-entity types (e.g., city, county, state, province, country).”)

Regarding claim 7,
Perronnin discloses:
identifying entity classes of the detected entities;  11wherein assigning a locality score includes 12clustering entities with similar entity classes within the locality, wherein a 13cluster has a cluster type corresponding to the entity classes within the cluster; (See Fig. 5 and Para. 0080-0081, “In one embodiment, the profile may be generated by counting, for each class C, the number of images N.sub.C with the associated tag. The counts can be weighted by the associated confidence values V.sub.C. A histogram can then be generated which represents the optionally weighted counts for all the classes. This histogram representation can be L1 normalized to account for the number of retrieved (or labeled) images: each histogram bin thus represents the proportion of images (C.sub.s) assigned to each activity. C.sub.s is referred to herein as the class or activity score (FIG. 5).” The entities having similar entity classes are clustered wherein a class score (i.e. Class score C.sub.s), which is proportional to the number of images and/or users. Therefore, assigning a locality score is based on the clustered entities within the locality.)

Perronnin does not specifically state wherein 2analyzing the map image includes 3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of 10
However, Yankov teaches:
wherein analyzing the map 2image comprises:  3providing the map image to a neural network, (See Para. 0019, “one or more convolutional neural networks trained to detect and classify image type and category”) wherein the neural network is 4configured to separate portions of the map image having geographical 5artefacts from portions of the map image that do not have geographical 6artefacts;  7reconstructing the map image using the portions of the map image having 8geographical artefacts; detecting entities in the reconstructed map image using geographical artefacts of the 10reconstructed map image.
(See Fig. 3 and Para. 0057, “The method 300 beings at a start operation and continues to operation 302 where geo-entity locations are identified based evaluation of one or more signals associated with a static map image. According to examples, such evaluation may include extracting and analyzing data associated with a static image and determining relevant text strings therefrom through optical character recognition. Evaluation may also include geocoding relevant text strings to compute location information (e.g., latitude and longitude coordinates) for one or more geographic locations corresponding to those text strings.” Further see Para. 0060, “From operation 306 flow continues to operation 308 where machine learning is implemented in filtering one or more geo-entities or areas associated with one or  for replacing a static image map. Machine learning may be implemented in evaluating the geo-chain based clustering and spatial-based clustering, as well as the weights assigned to one or more signals that were evaluated in that clustering, to filter out less likely geo-areas of intent.” And in Para. 0061, “Upon filtering geo-entities of intent at operation 308 flow continues to operation 310 where the remaining geo-entities are ranked from most likely to least likely in identifying with a geo-entity of intent, and at operation 312 a most likely geo-area of intent is identified. From operation 312 flow continues to an end operation and the method 300 ends.” Fig. 3, method 300 shows identifying geo-entity locations from an image (Step 302), filtering geo-entities (Step 308) (i.e. separating portions of the map image from portions of the map image that do not have geographical artefacts), ranking the remaining geo-entities (step 310) and identifying geo-area of intent (step 312) (i.e. identifying entities of the filtered i.e. reconstructed map). Furthermore, see Para. 0069, “the text string “To: Los Angeles” 412, which has resulted in a geodesic to pixel ratio that meets or surpasses a certain threshold value, may be filtered prior to the generation of a replacement interactive map for a static map image”.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yankov to include wherein analyzing the map 2image comprises:  3providing the map image to a neural network, wherein the neural network is 4configured to separate portions of the map Yankov)

Perronnin does not specifically state -17-Attorney Docket No: DC-116826.01wherein analyzing the street view images includes 16providing street views of identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify entities within a cluster based on the cluster type. However, Yatziv teaches:
 -17-Attorney Docket No: DC-116826.01wherein analyzing the street view images includes 16providing street views of identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify entities within a cluster based on the cluster type.
(See Fig. 1 and Para. 0030, the street view images 102 are input into the neural network 103 to be analyzed and to classify a location entity within the image. Image 102 corresponds to a street-level storefront view of a location entity (See Para. 0030). Further see Para. 0034, “Referring still to FIG. 1, after the statistical model 104 is applied to image 102, one or more outputs 105 can be generated. In some examples, outputs 105 of the statistical model include a plurality of classification labels 106 for the location entity in the image 102. In some examples, 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perronnin to incorporate the teachings of Yatziv to include wherein analyzing the street view images includes 16providing street views of identified entities to an input of a further neural 17network, wherein the further neural network has been trained to 18classify entities within a cluster based on the cluster type in order to automatically provide accurate classification labels for a location entities since creating accurate listing of local businesses can be time consuming and expensive (Para. 0021-0022, Yatziv). 

Regarding claims 10-11 and 14,


Regarding claims 17-18,
All limitations have been examined with respect to the method in claims 3-4. The apparatus taught/disclosed in claims 17-18 can clearly perform the method as recited in claims 3-4. Therefore claims 17-18 are rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kulkarni et al. US20200058042A1 discloses a system for classification and sorting of one or more addresses to increase productivity of classification and sorting process of the one or more addresses. The system logically partitions a geographical region into one or more zones in real-time. The system fetches an address data from an entity of the one or more entities containing destination address. Further, the system extracts one or more points of interests from the fetched address data based on hardware-run machine learning algorithms. (Abstract)
Zheng et al. US20180137551A1 discloses identifying a candidate product in an electronic marketplace based on a visual comparison between candidate product 
Marino et al. US20170278289A1 discloses a computer program is operable to cause the processor to receive source digital content, receive target digital content and host region defining data associated with the target digital content, wherein the host region defining data specifies a location of a host region within the target digital content for integrating source digital content into the target digital content, and integrate the source digital content into the host region within the target digital content identified by the host region defining data. (Para. 0003)
Castillo et al. US20170052967A1 discloses a method for quantifying localness of content can be organized into several stages of information acquisition and processing, with each stage focusing on filtering or qualifying content based on geographic information relevant to a place. The method may comprise bootstrapping an initial set of terms for the place, building a local content corpus for the place utilizing the initial set of terms, and populating an index with information from documents in the local content corpus. In response to a request about the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner




/RAMI KHATIB/Primary Examiner, Art Unit 3669